United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3214
                         ___________________________

                                   Iris Jaibal-Ayala

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: June 16, 2017
                                Filed: June 21, 2017
                                   [Unpublished]
                                   ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       After Guatemalan citizen Iris Jaibal-Ayala sought asylum and withholding of
removal based on her membership in the particular social group of Guatemalan
women, an immigration judge (IJ) denied relief and the Board of Immigration Appeals
(BIA) upheld the decision. This petition for review followed. Because the BIA
adopted and affirmed the IJ’s decision, and added its own reasoning, we have
reviewed both decisions together, see Alavez-Hernandez v. Holder, 714 F.3d 1063,
1066 (8th Cir. 2013), and we conclude that substantial evidence supports the denial
of relief, see id. (standard of review). In particular, Ms. Jaibal-Ayala failed to
establish past persecution based on her testimony that, for some two months, gang
members threatened to harm her family if one of the daughters was not turned over to
the gang for prostitution: though disturbing, the threats were never fulfilled, and were
not so menacing as to, without more, constitute past persecution. See Malonga v.
Mukasey, 546 F.3d 546, 551 (8th Cir. 2008) (withholding-of-removal standard); see
also Lemus-Arita v. Sessions, 854 F.3d 476, 481 (8th Cir. 2017) (discussing
unfulfilled threats); Alavez-Hernandez, 714 F.3d at 1067 (persecution is extreme
concept). Further, insufficient evidence connected these events, or the murder of one
of Ms. Jaibal-Ayala’s brothers years later, to her proposed social group. Because the
record does not compel the conclusion that Ms. Jaibal-Ayala qualified for withholding
of removal, see Alavez-Hernandez, 714 F.3d at 1066, we deny her petition for
review.2
                        ______________________________




      2
      We do not consider those claims or issues that were not administratively
exhausted, see Camishi v. Holder, 616 F.3d 883, 886 (8th Cir. 2010), or that have
been waived, see Wanyama v. Holder, 698 F.3d 1032, 1035 n.1 (8th Cir. 2012).

                                          -2-